MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018	ME	66	
Docket:	   Pen-17-386	
Argued:		  February	15,	2018	
Decided:	  May	8,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                       GUARDIANSHIP	OF	ELLA	M.	GRENIER	
	
	
JABAR,	J.		

      [¶1]	 	 Nicole	 Grenier,	 the	 mother	 of	 Ella	 M.	 Grenier,	 appeals	 from	 a	

judgment	 entered	 by	 the	 Penobscot	 County	 Probate	 Court	 (R.	 Bradford,	 J.)	

granting	 the	 petition	 of	 Ella’s	 maternal	 grandmother,	 Tammy	 Hopkins,	 for	

temporary	guardianship	pursuant	to	18-A	M.R.S.	§§	5-204(c),	5-207(c)	(2017).		

Nicole	 contends	 that	 the	 evidence	 does	 not	 support	 the	 court’s	 finding	 of	 a	

temporarily	 intolerable	 living	 situation	 for	 Ella.	 	 We	 agree	 and	 vacate	 the	

judgment.	

                                   I.		BACKGROUND	

A.    Procedural	History	

      [¶2]		In	April	2016,	Tammy	Hopkins	and	her	husband,	Marlyn	Hopkins,	

filed	a	petition	for	guardianship	of	Tammy’s	maternal	granddaughter,	Ella.		In	

October	 2016,	 by	 agreement	 between	 Nicole,	 Tammy,	 and	 Marlyn,	 the	 court	

entered	 an	 interim	 order	 granting	 temporary	 placement	 of	 Ella	 with	 Tammy	
2	

and	 Marlyn.	 	 The	 court	 then	 entered	 another	 interim,	 agreed-upon	 order	 in	

February	2017,	maintaining	that	arrangement.			

         [¶3]		On	July	11,	2017,	at	the	hearing	on	the	petition	for	guardianship,	the	

court	observed	at	the	outset	that	Marlyn	had	not	appeared	for	the	proceedings. 1		

The	 court	 then	 heard	 testimony	 from	 Tammy;	 Nicole;	 and	 Ella’s	 guardian	 ad	

litem,	Earl	Brown,	Esq.		After	the	hearing,	the	court	issued	the	judgment	that	is	

the	 subject	 of	 this	 appeal.	 	 Without	 making	 any	 findings	 of	 fact,	 the	 court	

granted	 Tammy’s	 petition	 and	 concluded	 that	 she	 had	 proved,	 by	 clear	 and	

convincing	 evidence,	 that	 a	 temporarily	 intolerable	 living	 situation	 for	 Ella	

existed	as	to	Nicole,	and	that	Tammy	would	provide	a	living	situation	that	was	

in	Ella’s	best	interest.			

B.       Motion	for	Findings	

         [¶4]		Four	days	after	the	judgment	was	entered,	Nicole	filed	a	motion	for	

findings	of	fact	and	conclusions	of	law	pursuant	to	M.R.	Civ.	P.	52(a).		See	M.R.	

Prob.	P.	52	(providing	that	M.R.	Civ.	P.	52	applies	in	probate	proceedings).		The	




     1		Tammy	testified	that	Marlyn	elected	not	to	attend	the	hearing	because	“he	wants	it	to	be	my	

decision	because	I’m	the	one	stuck	between	my	daughter	and	granddaughter,	and	he	thought	I	should	
make	that	decision,	not	him.”		Accordingly,	the	court	held	in	its	order	that	“the	evidence	supports	a	
finding	of	default	and	a	denial	as	to	his	being	appointed	co-guardian.”				
                                                                                         3	

court	 then	 issued	 findings	 of	 fact	 and	 conclusions	 of	 law	 that	 included,	 in	

relevant	part,	the	following:	

      4.	Nicole	has	lived	with	her	mother	and	step-father	at	various	times	
      during	 the	 course	 of	 this	 litigation	 but	 at	 the	 time	 of	 the	 hearing	
      was	living	on	her	own	with	her	children,	outside	her	mother	and	
      step-father’s	home.	
      	
             .	.	.	.	
      	
      6.	Approximately	two	months	prior	to	the	hearing	in	this	case	on	
      July	11,	2017,	petitioner	Tammy	Hopkins	requested	that	Nicole	and	
      both	 her	 children	 leave	 her	 home	 because	 of	 conflict	 between	
      Nicole	 and	 petitioner	 Marlyn	 Hopkins.	 	 That	 conflict	 involved	
      physical	 confrontation	 between	 Nicole	 and	 Marlyn	 Hopkins,	 in	
      front	 of	 both	 children,	 and	 that	 conflict	 was	 upsetting	 to	 Ella.		
      Petitioner	Tammy	Hopkins	removed	a	crying	Ella	from	the	area	of	
      conflict.	
      	
      7.	 Marlyn	 Hopkins	 consumes	 amounts	 of	 alcohol	 daily	 and	
      sometimes	 his	 alcohol	 use	 increases	 his	 anger,	 irritability	 and	
      abusive	behavior	against	Nicole,	according	to	the	testimony	of	both	
      Nicole	and	his	wife	Tammy.	
      	
             .	.	.	.		
      	
      9.	 The	 presence	 of	 Marlyn	 Hopkins	 in	 petitioner	 Tammy	
      Hopkin[s]’s	environment	does	not	by	itself	render	Tammy’s	home	
      unsafe	and	not	appropriate	to	the	residence	of	Ella.	
      	
      10.	Nicole	has	experienced	periods	of	instability	in	her	life.		Nicole’s	
      home	is	not	appropriate	in	the	view	of	the	guardian	ad	litem	and	
      the	 GAL’s	 concerns	 relate	 primarily	 to	 the	 amount	 of	 time	 that	
      Nicole	has	been	in	the	 environment	as	 well	as	the	presence	of	 at	
      least	one	pit	bull	dog.		Nicole	testified	that	her	intention	is	to	stay	
      in	 the	 environment	 and	 she	 has	 no	 plans	 to	 move.	 	 The	 Court	
4	

      concludes,	on	the	evidence	presented,	that	Nicole’s	environment	is	
      “temporarily	intolerable.”	
      	
      11.	 At	 the	 time	 of	 the	 hearing	 Nicole	 was	 living	 with	 both	 her	
      children	and	there	was	evidence	to	suggest	that	her	living	situation	
      created	 a	 risk	 for	 Ella.	 	 This	 Court	 concludes	 that	 Tammy	
      Hopkins’[s]	(but	not	Marlyn	Hopkins’[s])	petition	for	guardianship	
      as	the	proposed	guardian	has	met	her	burden	to	demonstrate,	by	
      clear	and	convincing	evidence,	that	Nicole’s	current	living	situation	
      creates	an	environment	that	is	“temporarily	intolerable”	for	Ella.	
	
Nicole	timely	appealed	from	the	judgment.		See	18-A	M.R.S.	§	1-308	(2017);	M.R.	

App.	P.	2B(c)(2)(B).	

                                    II.		DISCUSSION	

      [¶5]		Nicole	argues	that	the	record	lacks	sufficient	evidence	to	support	

the	court’s	finding	that	her	living	situation	is	“temporarily	intolerable”	for	Ella.		

Title	18-A	M.R.S.	§	5-204(c)	provides,	in	pertinent	part,		

      The	court	may	appoint	a	guardian	or	guardians	for	an	unmarried	
      minor	if	.	.	.	the	court	finds	by	clear	and	convincing	evidence	that	
      .	.	.	a	 living	 situation	 has	 been	 created	 that	 is	 at	 least	 temporarily	
      intolerable	for	the	child	even	though	the	living	situation	does	not	
      rise	 to	 the	 level	 of	 jeopardy	 required	 for	 the	 final	 termination	 of	
      parental	 rights,	 and	 that	 the	 proposed	 guardian	 will	 provide	 a	
      living	situation	that	is	in	the	best	interest	of	the	child	.	.	.	.	
	
18-A	 M.R.S.	 §	 5-204(c).	 	 Although	 section	 5-204(c)	 does	 not	 define	 the	 term	

“temporarily	intolerable	.	.	.	living	situation,”	our	“construction	of	that	term	is	

informed	.	.	.	by	the	fundamental	liberty	interest	parents	have	in	parenting	their	

children.”		Guardianship	of	Jewel	M.	(Jewel	I),	2010	ME	17,	¶	12,	989	A.2d	726.		
                                                                                        5	

All	parents	have	“a	fundamental	liberty	interest	in	the	care,	custody,	and	control	

of	[their]	child[ren]	that	is	entitled	to	constitutional	protection.”		Guardianship	

of	Thayer,	2016	ME	52,	¶	22,	136	A.3d	349.		For	that	reason,	“[t]he	government	

may	 interfere	 with	 this	 familial	 relationship	 only	 through	 procedures	 that	

satisfy	 the	 rigors	 of	 the	 Due	 Process	 Clause,	 which	 necessarily	 include	 the	

establishment	of	a	compelling	government	interest	related	to	the	welfare	of	the	

child.”		Id.		Due	to	the	important	fundamental	interest	at	stake,	“we	have	limited	

the	 State’s	 intrusions	 into	 the	 parent-child	 relationship	 to	 those	 instances	 in	

which	 there	 is	 some	 urgent	 reason	 or	 there	 are	 exceptional	 circumstances	

affecting	the	child	that	justify	the	intrusion.”		Pitts	v.	Moore,	2014	ME	59,	¶	12,	

90	A.3d	1169	(footnote	omitted).			

      [¶6]		This	means	that	a	parent’s	interest	in	parenting	his	or	her	child	“may	

not	 be	 infringed	 simply	 by	 proof	 that	 a	 grandparent	 might	 provide	 a	 ‘better’	

living	arrangement	for	the	child.”		Guardianship	of	Jewel	M.	(Jewel	II),	2010	ME	

80,	¶	9,	2	A.3d	301.		Rather,	“[b]ecause	a	temporarily	intolerable	living	situation	

must	 relate	 to	 a	 parent’s	 inability	 to	 care	 for	 the	 child,	 proof	 of	 parental	

unfitness	is	a	required	element	to	support	the	establishment	of	a	guardianship	

over	 the	 parent’s	 objection.”	 	 Jewel	 I,	 2010	 ME	 17,	 ¶	 12,	 989	 A.2d	 726.		

“Accordingly,	a	guardianship	may	only	be	ordered	pursuant	to	section	5-204(c)	
6	

if	the	court	finds	that	(1)	the	parent	is	currently	unable	to	meet	the	child’s	needs	

and	 that	 inability	 will	 have	 an	 effect	 on	 the	 child’s	 well-being	 that	 may	 be	

dramatic,	 and	 even	 traumatic,	 if	 the	 child	 lives	 with	 the	 parent,	 and	 (2)	 the	

proposed	guardian	will	provide	a	living	situation	that	is	in	the	best	interest	of	

the	child.”		Id.	¶	13.	

A.     Standard	of	Review	

       [¶7]		Where	a	motion	for	findings	of	fact	has	been	filed	pursuant	to	M.R.	

Civ.	P.	52(a),	“we	review	the	original	findings	and	any	additional	findings	made	

in	response	to	the	motion	for	findings	to	determine	if	they	are	sufficient,	as	a	

matter	of	law,	to	support	the	result	and	if	they	are	supported	by	the	evidence	

in	the	record.”		Bayberry	Cove	Childrens’	Land	Tr.	v.	Town	of	Steuben,	2013	ME	

35,	 ¶	 5,	 65	 A.3d	 1188	 (quotation	 marks	 omitted).	 	 Because	 the	 court	 was	

presented	 with	 a	 proper	 Rule	 52(a)	 motion,	 we	 will	 not	 infer	 that	 the	 court	

made	 any	 findings	 other	 than	 the	 ones	 it	 actually	 articulated.	 	 See	 Tucker	 v.	

Associated	Grocers	of	Me.,	Inc.,	2008	ME	167,	¶	29,	959	A.2d	75.	

       [¶8]	 	 “When	 reviewing	 sufficiency	 challenges	 for	 clear	 and	 convincing	

evidence,	 we	 examine	 whether	 the	 trial	 court	 could	 have	 reasonably	 been	

persuaded	 on	 the	 basis	 of	 evidence	 in	 the	 record	 that	 the	 required	 factual	

findings	 were	 highly	 probable.”	 	 In	 re	 M.S.,	 2014	 ME	 54,	 ¶	 13,	 90	 A.3d	 443	
                                                                                           7	

(quotation	marks	omitted).		The	“court’s	findings	in	support	of	a	guardianship,	

reached	by	clear	and	convincing	evidence,	are	reviewed	for	clear	error.”		In	re	

Guardianship	of	Hailey,	2016	ME	80,	¶	15,	140	A.3d	478.		“A	finding	of	fact	is	

clearly	 erroneous	 when	 (1)	 no	 competent	 evidence	 supporting	 the	 finding	

exists	in	the	record;	(2)	the	fact-finder	clearly	misapprehends	the	meaning	of	

the	 evidence;	 or	 (3)	 the	 force	 and	 effect	 of	 the	 evidence,	 taken	 as	 a	 whole,	

rationally	 persuades	 us	 to	 a	 certainty	 that	 the	 finding	 is	 so	 against	 the	 great	

preponderance	of	the	believable	evidence	that	it	does	not	represent	the	truth	

and	right	of	the	case.”		Jewel	I,	2010	ME	17,	¶	14,	989	A.2d	726.	

B.     Parental	Unfitness	

       [¶9]	 	 Nicole	 contends	 that	 the	 court’s	 finding	 that	 her	 environment	 is	

“temporarily	 intolerable”	 is	 not	 supported	 by	 clear	 and	 convincing	 evidence,	

but	rather	that	the	evidence	established	she	“is	doing	well,	as	both	her	mother	

and	the	[guardian	ad	litem]	acknowledge[,]	and	has	been	doing	well	for	some	

time.”		This	case	raises	an	issue	we	recently	contemplated	in	Thayer,	2016	ME	

52,	 ¶¶	 17-27,	 136	 A.3d	 349—the	 manner	 in	 which	 a	 court	 may	 consider	 a	

parent’s	past	actions	when	determining	current	parental	unfitness.		In	Thayer,	

the	appellant	father	was	on	probation	for	drug-related	crimes	for	the	first	nine	

months	of	his	daughter’s	life	and,	because	he	lived	in	Colorado,	only	saw	her	
8	

twice	 during	 that	 period	 of	 time.	 	 Id.	 ¶	 2.	 	 After	 moving	 to	 Maine,	 the	 father	

“maintained	 an	 irresponsible	 existence	 that	 consisted	 of	 drinking;	 smoking	

marijuana;	and,	at	times,	driving	while	under	the	influence	with	[his	daughter]	

in	the	vehicle.”		Id.	¶¶	3-4.		The	daughter’s	maternal	grandparents	petitioned	

for	 guardianship	 of	 her,	 claiming	 that	 the	 father	 demonstrated	 a	 lack	 of	

consistent	participation	in	her	life	within	the	meaning	of	18-A	M.R.S.	§	5-204(d)	

(2017).2		Thayer,	2016	ME	52,	¶	5,	136	A.3d	349.		Prior	to	the	hearing,	the	father	

“allowed	[his	daughter’s]	health	issues	to	worsen	through	neglect,”	and	after	

taking	his	daughter	from	her	maternal	grandparents,	“the	father	continued	to	

demonstrate	 limited	 job-retention	 skills	 and	 failed	 to	 secure	 stable,	

independent	housing	for	himself	and	his	daughter.”		Id.	¶	6.	

          [¶10]	 	 Responding	 to	 the	 father’s	 argument	 that	 the	 court	 was	 not	

permitted	 to	 consider	 his	 past	 lack	 of	 participation	 when	 determining	

“consistent	participation,”	id.	¶	21,	we	concluded	that,	although	the	standard	is	

whether	the	parent	is	unfit	“at	the	time	of	the	hearing,”	id.	¶	25,	the	trial	court	

had	“correctly	and	appropriately	considered	both	the	father’s	past	actions	and	

his	 recent	 actions	 in	 determining	 that	 he	 is	 currently	 unfit,”	 id.	 ¶	 27.		


     2	
   	 Title	 18-A	 M.R.S.	 §	 5-204(d)	 (2017)	 provides	 that	 a	 court	 may	 appoint	 a	 guardian	 for	 an	
unmarried	minor	if	it	“finds	by	clear	and	convincing	evidence	that	there	is	a	de	facto	guardian	and	a	
demonstrated	lack	of	consistent	participation	by	the	nonconsenting	parent.”	
                                                                                           9	

Specifically,	we	affirmed	the	court’s	consideration	of	its	findings	“that	the	father	

demonstrated	a	lack	of	consistent	participation	in	[his	daughter’s]	life	during	

the	 time	 that	 she	 lived	 with	 the	 maternal	 grandparents,	 and	 that	 the	 father	

remained	 unable	 to	 care	 for	 [his	 daughter]	 at	 the	 time	 of	 the	 hearing	 on	 the	

petition.”		Id.	(emphasis	added).	

       [¶11]		Turning	to	the	case	at	hand,	the	court’s	factual	findings	do	not,	as	

a	 matter	 of	 law,	 support	 a	 determination	 that	 Nicole	 is	 “currently	 unable	 to	

meet	the	child’s	needs	and	[that]	that	inability	will	have	an	effect	on	the	child’s	

well-being	 that	 may	 be	 dramatic,	 and	 even	 traumatic,	 if	 [Ella]	 lives	 with	

[Nicole].”		Jewel	I,	2010	ME	17,	¶	13,	989	A.2d	726;	see	Bayberry	Cove,	2013	ME	

35,	¶	5,	63	A.3d	1188.		The	court	made	only	the	following	findings	in	regard	to	

parental	unfitness:	(1)	“Nicole	has	experienced	periods	of	instability	in	her	life”;	

(2)	“Nicole’s	home	is	not	appropriate	in	the	view	of	the	guardian	ad	litem	and	

the	GAL’s	concerns	relate	primarily	to	the	amount	of	time	that	Nicole	has	been	

in	 the	 environment	 as	 well	 as	 the	 presence	 of	 at	 least	 one	 pit	 bull	 dog”;	 and	

(3)	“Nicole	testified	that	her	intention	is	to	stay	in	the	environment	and	she	has	

no	plans	to	move.”			

       [¶12]	 	 Accordingly,	 unlike	 in	 Thayer,	 where	 the	 court	 supported	 its	

finding	 of	 current	 parental	 unfitness	 by	 referencing	 specific	 findings	 of	 past	
10	

unfitness—thereby	employing	that	past	unfitness	to	inform	the	father’s	lack	of	

consistent	participation	at	the	time	of	the	hearing—the	court	here	made	only	

the	 nebulous	 finding	 that,	 in	 the	 past,	 “Nicole	 has	 experienced	 periods	 of	

instability	in	her	life.”		This	finding	does	little	to	inform	the	court’s	finding	that,	

at	the	time	of	the	hearing,	“Nicole’s	home	is	not	appropriate	in	the	view	of	the	

guardian	ad	litem	.	.	.	primarily	[due]	to	the	amount	of	time	that	Nicole	has	been	

in	the	environment.”		Thus,	it	is	unclear	why,	in	the	court’s	view,	Nicole’s	lack	

of	time	in	her	present	environment	rendered	her	an	unfit	parent.			

        [¶13]		Absent	clarifying	findings	of	past	unfitness,	the	court’s	finding	that	

a	temporarily	intolerable	situation	existed	as	to	Nicole	rests	on	(1)	its	recitation	

that	her	home	was	not	appropriate—in	the	view	of	the	guardian	ad	litem—due	

to	both	the	limited	amount	of	time	she	had	been	there	and	the	existence	of	at	

least	one	pit	bull	dog;3	and	(2)	Nicole’s	testimony	that	she	intended	to	stay	at	

that	 home.	 	 These	 reasons	 are	 insufficient,	 as	 a	 matter	 of	 law,	 to	 justify	 an	

intrusion	 into	 Nicole’s	 fundamental	 liberty	 interest	 in	 the	 care,	 custody,	 and	

control	of	her	child.		Moreover,	we	may	not	infer	that	the	court	made	additional	

findings	 necessary	 to	 support	 it	 judgment.	 	 See	 Tucker,	 2008	 ME	 167,	 ¶	 29,	


   3		The	guardian	ad	litem	did	not	offer	any	testimony	that	the	dogs	displayed	violent	characteristics,	

and	 the	 court	 properly	 sustained	 an	 objection	 to	 the	 question,	 posed	 by	 Tammy’s	 counsel	 to	 the	
guardian	ad	litem,	“[B]ased	on	your	experience,	do	you	have	concerns	about	pit	bull	dogs?”			
                                                                                          11	

959	A.2d	75;	see	also	Cyr	v.	Cyr,	432	A.2d	793,	796	(Me.	1981)	(“[F]indings	of	

fact	and	conclusions	of	law	under	Rule	52(a)	serve	to	make	definite	what	was	

decided	in	the	case.”).		Examining	the	sufficiency	of	the	court’s	findings	within	

the	four	corners	of	its	order,	therefore,	we	conclude	that	those	findings	do	not	

support	the	conclusion	necessary	to	order	a	guardianship.	

       [¶14]	 	 Furthermore,	 we	 also	 consider	 whether—independent	 of	 the	

sufficiency	of	the	court’s	stated	findings	to	support	its	order	 and	even	in	the	

absence	 of	 a	 proper	 Rule	 52(a)	 motion—this	 record	 contains	 sufficient	

evidence	 of	 Nicole’s	 parental	 unfitness	 such	 that	 the	 court	 “could	 have	

reasonably	 been	 persuaded	 on	 the	 basis	 of	 evidence	 in	 the	 record	 that	 [a	

temporarily	intolerable	living	situation	was]	highly	probable.”		See	In	re	K.M.,	

2015	ME	79,	¶	9,	118	A.3d	812	(emphasis	added)	(quotation	marks	omitted).		

We	conclude,	based	on	the	evidence,	that	it	does	not.		This	case	is	entirely	unlike	

Thayer,	where	the	court	tied	its	findings	of	past	parental	unfitness	together	with	

such	 findings	 of	 recent	 unfitness	 as,	 “[w]hile	 the	 petition	 was	 pending,	 the	

father	 allowed	 [his	 daughter’s]	 health	 issues	 to	 worsen	 through	 neglect.”		

2016	ME	52,	¶	6,	136	A.3d	349.		Given	the	overwhelming	record	evidence	that	

Nicole	 was	 a	 fit	 parent	 at	 the	 time	 of	 the	 hearing,	 the	 court’s	 finding	 to	 the	

contrary	is	clearly	erroneous,	as	it	“is	so	against	the	great	preponderance	of	the	
12	

believable	evidence	that	it	does	not	represent	the	truth	and	right	of	the	case.”		

Jewel	I,	2010	ME	17,	¶	14,	989	A.2d	726.			

       [¶15]		In	Dunning	v.	Dunning,	we	emphasized	that	a	clear	error	analysis	

necessarily	 requires	 our	 review	 of	 the	 entire	 evidence,	 reasoning,	 “[T]his	

record	contains	such	evidentiary	weight	and	it	has	led	us	to	such	convictional	

certainty	 that	 we	 do	 not	 feel	 able	 to	 escape	 the	 view	 that	 the	 trial	 court	 has	

failed	 to	 make	 a	 sound	 survey	 of	 or	 to	 accord	 the	 proper	 effect	 to	 all	 of	 the	

cogent	facts	.	.	.	.”	495	A.2d	821,	824	(Me.	1985)	(alteration	omitted)	(quotation	

marks	 omitted).	 	 Here,	 although	 not	 included	 in	 the	 court’s	 findings	 of	 fact,	

Tammy	testified	at	the	hearing	that	Nicole	“can	be	trusted	[with	Ella].		She	is	a	

good	 mother.”	 	 Moreover,	 after	 Nicole	 left	 Tammy’s	 house	 with	 Ella—during	

the	“roughly	two	months”	leading	up	to	the	hearing—Tammy	never	exercised	

her	 right	 to	 take	 custody	 of	 Ella.	 	 Tammy	 also	 testified	 that	 Nicole’s	 living	

situation	 is	 adequate	 for	 Ella’s	 one-year-old	 brother	 and	 that	 she	 has	 never	

petitioned	for	guardianship	of	the	brother.		Furthermore,	Nicole	testified—and	

Tammy	does	not	dispute—that	she	is	currently	working	at	a	hospital	and	has	a	

lead	on	an	additional	job	at	a	medical	staffing	agency.		Nicole	also	testified	that	

she	moved	in	with	her	current	boyfriend	after	having	known	him	for	roughly	

six	weeks.		The	boyfriend	has	full	custody	of	a	seven-year-old	son	and	according	
                                                                                                              13	

to	Nicole,	the	“gluing	stone	of	our	relationship”	was	the	fact	that	“[o]ur	kids	got	

along	great.		We	loved	how	they	interacted	with	each	other	.	.	.	.”		According	to	

Nicole,	 it	 is	 her	 intention	 to	 remain	 with	 the	 boyfriend,	 but	 if	 they	 were	 to	

separate,	she	would	have	enough	money	to	rent	a	new	apartment	and	would	

keep	Ella	in	the	same	school.	

        [¶16]		In	light	of	these	positive	developments,	the	fact	that	Nicole	is	living	

with	the	boyfriend	after	having	known	him	briefly—seemingly	the	basis	for	the	

GAL’s	concern	that	she	has	not	spent	a	sufficient	period	of	time	in	her	current	

environment—is	 not	 the	 “exceptional	 circumstance[]	 affecting	 [Ella]”	 that	

would	justify	an	intrusion	into	their	parent-child	relationship.		Pitts,	2014	ME	

59,	¶	12,	90	A.3d	1169.		Thus,	given	the	“evidentiary	weight”	contained	in	the	

record	that	Nicole	was	a	fit	parent	at	the	time	of	the	hearing,	Dunning,	495	A.2d	

at	 824	 (quotation	 marks	 omitted),	 we	 are	 left	 with	 the	 “definite	 and	 firm	

conviction”	that	no	court	on	review	of	the	entire	evidence	could	find	otherwise.4		

See	United	States	v.	U.S.	Gypsum	Co.,	333	U.S.	364,	395	(1948).			




   4
     Because	we	determine	that	the	court	erred	in	finding	parental	unfitness	as	to	Nicole,	it	is	not	
necessary	 to	 address	 the	 best	 interest	 element	 of	 the	 guardianship	 analysis.	 	 See	 In	 re	 Scott	 S.,	
2001	ME	114,	¶	20,	775	A.2d	1144	(“Because	of	the	fundamental	importance	of	parents’	rights	to	
raise	 and	 nurture	 their	 children,	 the	 State	 may	 not	 interfere	 with	 those	 rights	 absent	 compelling	
overriding	interests.		Accordingly	.	.	.	the	State	may	not	remove	children	from	a	parent’s	care	solely	
on	the	basis	of	the	best	interests	of	the	children.”).			
14	

         The	entry	is:	
         	
                     Judgment	vacated.		Remanded	with	instructions	
                     to	terminate	the	guardianship	order.		Mandate	to	
                     issue	forthwith.	
	
	    	     	     	       	      	
	
Wayne	Doane,	Esq.	(orally),	Exeter,	for	appellant	Nicole	Grenier	
	
Kenneth	 W.	 Fredette,	 Esq.	 (orally),	 Newport,	 for	 Tammy	 Hopkins	 &	 Marlyn	
Hopkins	
	
	
Penobscot	County	Probate	Court	docket	number	2016-381	
FOR	CLERK	REFERENCE	ONLY